Nicor Inc. Form 8-K Exhibit 10.05 PERFORMANCE CASH UNIT AGREEMENT NICOR INC. 2006 LONG-TERM INCENTIVE PLAN THIS AGREEMENT, entered into as of [Agreement Date] (the "Agreement Date"), by and between [First_Name] [Middle_Initial] [Last_Name] (the "Employee"), and Nicor Inc., an Illinois corporation (the "Company"); WITNESSETH THAT: WHEREAS, the Company maintains the Nicor Inc. [insert program year] Long-Term Incentive Program (the "Program"), which is part of the Nicor Inc. 2006 Long-Term Incentive Plan (the “Plan”) and which is incorporated into and forms a part of this Agreement, for the benefit of key executive and management employees of the Company and any Related Company; and WHEREAS, the Employee has been selected by the Compensation Committee of the Board of Directors of the Company (the "Committee") to receive a Performance Cash Unit award; NOW, THEREFORE, IT IS AGREED, by and between the Company and the Employee, as follows: 1.Award.The Employee is hereby awarded [insert number of units] Performance Cash Units, effective as of the Agreement Date. 2.Amount of Payment.
